Citation Nr: 0431431	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-08 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disability, characterized as depression.

2.	Entitlement to service connection for impetigo, claimed as 
a body rash.  

3.	Entitlement to a permanent and total disability rating for 
VA pension purposes, to include under the provisions of 38 
C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the RO denied service connection for an acquired 
psychiatric disability, characterized as depression, and for 
impetigo claimed as a body rash, as well as denied 
entitlement to a permanent and total disability rating for 
pension purposes, to include under the provisions of 38 
C.F.R. § 3.321(b)(2).  In November 1997, the veteran filed a 
notice of disagreement (NOD) with the August 1997 rating 
decision.  A statement of the case (SOC) was issued in March 
1998, and the veteran filed a substantive appeal in June 
1998.  

The Board's decision denying the veteran's claim for service 
connection for an acquired psychiatric disability, 
characterized as depression, is set forth below.  The claims 
for service connection for impetigo, claimed as a body rash, 
and for entitlement to a permanent and total disability 
rating for pension purposes, including under the provisions 
of 38 C.F.R. § 3.321(b)(2), are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, characterized as depression, has been 
accomplished.

2.	No psychiatric disability, , to include depression, was 
shown in service,  or for many years after, and there is 
otherwise no competent medical evidence of a nexus between 
any current depressive disorder and service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, characterized as depression, have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for an acquired psychiatric disorder characterized 
as major depression, has been accomplished.  

Through the March 1998 SOC, the June 2003 and July 2004 
supplemental SOCs (SSOCs), and the RO's letters of May 2003, 
August 2003, and July 2004, the RO notified the veteran of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, he was given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its May 2003 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  In its August 2003 
letter, the RO requested that the veteran provide information 
to enable it to obtain any VA or private treatment records, 
employment records, records from other Federal agencies or 
state agencies, and service medical records (SMRs) or 
pertinent service personnel records, and also requested that 
the veteran submit any additional evidence in his possession.  
In a July 2004 letter sent to the veteran, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and again requested 
that the veteran submit any additional evidence in support of 
his claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way,  prejudiced the veteran.  

As indicated above, the RO issued the March 1998 SOC 
explaining what was needed to substantiate the claim within 
four months of the veteran's November 1997 NOD of the August 
1997 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of May 2003, August 2003, and July 
2004; in response to those letters, the veteran has not 
informed the RO of the existence of any evidence that has not 
already been obtained.  The Board also notes that in 1998 the 
veteran had indicated that pertinent treatment records were 
available from VA medical facilities in New York and 
Virginia.  The RO thereafter obtained treatment reports from 
various VA facilities in New York, and it also contacted the 
Richmond VA Medical Center (VAMC) and requested that this 
institution provide any treatment records dated from April 
1992 through April 1993.  In August 2003, the Richmond VAMC 
responded that the records sought had been transferred to the 
New York Campus of the VA New York Harbor Healthcare System 
(hereafter referred to as the New York VAMC); in December 
2003, however, the New York VAMC informed the RO that it had 
already forwarded all available treatment reports that 
pertained to the veteran.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Bronx VAMC dated from August 1994 to June 1995, and 
from the New York VAMC dated from March 1996 to August 2003; 
has attempted to obtain any outstanding treatment records 
from the Richmond VAMC dated from April 1992 to April 1993; 
and has arranged for the veteran to undergo VA examination.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim; he has submitted two July 1998 
letters and a July 1998 statement from a friend. 
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for an 
acquired psychiatric disability, characterized as major 
depression. 

II.	Background

The veteran's SMRs include a July 1972 treatment report that 
reflects the veteran's complaint of a rash on his arms and 
legs, which he stated was due to a nervous condition.  The 
physician treating the veteran at that time noted that the 
veteran was undergoing weekly psychiatric treatment.  This 
physician provided a clinical impression of mild folliculitis 
and neurodermatitis.  SMRs are otherwise negative for any 
reference to psychiatric treatment.  

On VA examination in May 1997, the veteran reported that he 
began drinking and using illegal drugs while in service, and 
that over the years his substance abuse problem became worse.  
He also stated that, in 1982, he developed a severe 
depressive disorder, and that he last had a major depressive 
episode approximately eight months prior to the examination 
date.  He indicated that he was currently receiving therapy 
and taking psychotropic medications for his depression with 
good results, and did not report any psychological symptoms 
other than depression.  The veteran also stated that he was 
functioning well in his general activities.  He had undergone 
difficulties with interpersonal relations over the past few 
years and had always had difficulty sustaining a job for 
longer than two years, but otherwise he had no specific 
complaints regarding his personal sense of well being.  

On mental status examination, the veteran was cooperative and 
oriented in all three spheres.  His mood was anxious.  His 
affect was fully reactive, and his thought process was 
logical and goal directed, though somewhat circumstantial at 
times.  Though content revealed no delusions or over valued 
ideas.  Perception was normal.  There were no difficulties 
with attention and concentration.  The veteran remembered 
three out of three words perfectly after several minutes and 
was able to spell words correctly.  There was passive 
suicidal ideation, though nothing acute, and there was no 
homicidal ideation.  Judgment and insight were good, and 
impulse control was very good.  The examiner diagnosed  
opiate dependency in partial remission, alcohol dependence in 
remission, cocaine abuse in remission, and major depressive 
disorder in remission, and assigned a Global Functioning 
Assessment (GAF) of 45.  The examiner further noted that the 
veteran recently diagnosed dermatologic problem did not 
appear to have a psychological base.         

In its August 1997 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, 
characterized as depression.  The veteran thereafter 
perfected an appeal of this decision.  In a letter 
accompanying his June 1998 substantive appeal, the veteran 
stated that his psychological problems had recently been 
compounded by a March 1998 incident at the New York VAMC 
during which he had been physically assaulted by another 
patient.    

Treatment records from the Bronx VAMC, dated from August 1994 
through June 1995, and from the New York VAMC, dated from 
March 1996 through August 2003, document the veteran's 
ongoing treatment for depression as well as substance abuse.   

In a July 1998 letter, the veteran stated that after his 
discharge from service, he had considerable difficulty in 
maintaining employment, as well as any social relationships.  
In another letter dated that same month, the veteran stated 
that since 1995 he had been undergoing occupational therapy 
sessions pertaining to his psychiatric condition.  

In a July 1998 letter, a friend that had known the veteran 
since prior to service noted that, before service, the 
veteran had strong interpersonal relationships, but that 
after his discharge, the veteran became socially isolated.  
The friend further stated that the veteran's condition had 
worsened as a result of an assault by another patient at the 
New York VAMC, and that at present the veteran had 
difficulties with social anxiety and in relating to others.    

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated 
during service.  38 C.F.R. § 3.303(d).  

As indicated above, the veteran's SMRs in this case reflect 
no complaints, diagnoses, or findings pertaining to any 
specific psychiatric disability.  While a While a sole July 
1972 treatment record states that the veteran was undergoing 
psychiatric treatment in service, but there was no discussion 
as to the circumstances underlying this treatment.  Also 
noted in July 1972 was a clinical impression of 
neurodermatitis; however, this notation appears merely 
identifies a possible cause of a dermatological 
manifestation.  The fact remains, though,  that no actual 
psychiatric disability was diagnosed in service.

There also is no evidence of any psychiatric disability for 
many years after the veteran's discharge from service.  Post 
service, the first indicia of any acquired psychiatric 
disability (for which service connection may be granted) is 
the report of the May 1997 VA examination, although that 
physician's impression was that the veteran's major 
depression was in remission.  The Board notes, however, that 
subsequent treatment records reflect continued treatment for 
depression (as well as substance abuse).  

Assuming that the veteran still continues to suffer from the 
depression, the claim must nonetheless be denied because 
there simply is no competent evidence of a nexus between such 
current disability and service.  The medical records 
associated with the claims file, in this case consisting of 
evidence from VA treatment providers over  nearly a decade, 
document only the recent diagnosis and treatment of the 
veteran's depression, and do not in any manner suggest a 
relationship between this disability and the veteran's 
service.  The Board also points out that the veteran has not 
identified any outstanding evidence that might demonstrate a 
medical relationship between depression and service.

In reviewing this case, the Board has considered the 
assertions of the veteran and his friend in this case.  
However, as each is a layperson without the appropriate 
medical training and expertise, neither  is competent to 
provide a probative opinion on a medical matter, such as the 
relationship between current psychiatric disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the Board concludes that the claim 
for service connection for an acquired psychiatric 
disability, characterized as depression, must be denied.  In 
reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of competent evidence establishing that the 
criteria for service connection are met for either claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
characterized as depression, is denied.




REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection for 
impetigo, claimed as a body rash, and for a total disability 
rating for nonservice-connected pension purposes, is 
warranted.  

As regards the veteran's claim for service connection, SMRs 
show that, in January 1972, the veteran was initially treated 
for a rash on his body.  A July 1972 treatment report 
indicates that the veteran continued to experience a rash on 
his arms and legs, and that a few of the veteran's hair 
follicles were infected and scarred.  The impression was mild 
folliculitis, and  neurodermatitis.  A November 1972 
treatment record documents that the veteran was experiencing 
a urticarial rash over the area behind both ears.  Post 
service, a May 1997 VA examiner observed that the veteran had 
mild erythema in a skin fold on his neck, with no scaling, 
and diagnosed impetigo.  

On this record, the Board finds that competent evidence that 
establishes whether the veteran, in fact, presently has a 
dermatological condition, to include impetigo, and if so, 
whether there is a medical relationship between such current 
condition and veteran's military service, would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.

Regarding the veteran's claim for a total and permanent 
disability rating for nonservice-connected pension purposes, 
the veteran has asserted that he is entitled to a total and 
permanent rating on the basis that he is unable, due to 
physical and psychiatric disabilities, to follow a 
substantially gainful occupation.  See 38 U.S.C.A.  § 1502(a) 
(West 2002); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.17 (2004).  

In this case, the RO has assigned a 10 percent rating for 
impetigo, and a noncompensable rating, each,  for major 
depressive disorder in remission, and headaches with 
dizziness (all nonservice-connected disabilities).  The 
veteran also underwent a VA general medical examination in 
May 1997.  The record reflects, however, that the RO has not 
evaluated each and every disability as is required by law.  
See Roberts v. Derwinski, 2 Vet.App. 387, 390 (1992) 
("Before a total and permanent disability rating can be 
awarded, an evaluation must be performed under the [VA's] 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  The extensive 
VA medical records since the time of the May 1997 general 
examination note additional diagnoses, including and not 
limited to hepatitis C, a ventral hernia, and 
gastroenteritis.  Medical assessment as to the severity of 
each of the disabilities would be helpful in the RO's 
evaluation of all pertinent disabilities in in determining 
the veteran's entitlement to a permanent and total disability 
evaluation for pension purposes.  The RO should also obtain 
an opinion assessing the extent to which the combined effects 
of the veteran's disabilities (excluding the effects of 
substance abuse or any other disability considered due to 
willful misconduct); has impacted the veteran's disability to 
work.  

Accordingly, the RO should arrange for the veteran to undergo 
dermatology and general medical examinations at a VA medical 
facility.  The veteran is hereby notified that a failure to 
report to any such scheduled examination(s), without good 
cause, may well result in denial of the claim(s).  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examinations, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the appropriate medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes hospitalization and outpatient treatment records 
dated from the New York VAMC dated from March 1996 to August 
2003. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the New York VAMC 
since August 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the New York 
VAMC all outstanding records of medical 
evaluation and/or treatment of the 
veteran, dated from August 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
dermatology and general medical 
examinations for impetigo (claimed as a 
skin rash), and his various other 
disabilities, respectively.  The entire 
claims file must be made available to each 
physician designated to examine the 
veteran, and each examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.

Dermatology examination - As regards the 
veteran's claimed skin rash,  the l 
examiner should clearly identify all 
current skin disabilities, specifying 
whether he current suffers from impetigo.  
include impetigo.  With respect to each 
diagnosed disability, the examiner should 
opine whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to military service, to 
include skin rashes and other clinical 
findings noted therein.  

General medical examination:  The 
examiner should examine the veteran for 
all current disabilities.  After 
examination and review of the record,  to  
include the report prepared by the 
dermatology examiner, referred to above, 
the the examiner should  (a) provide an 
assessment of the severity of each of the 
following disabilities: depression, 
headaches, skin disability, hepatitis C, 
a ventral hernia, and gastroenteritis; 
and (b) offer an opinion, consistent with 
sound medical principles, as to whether, 
excluding any impairment due to any 
current substance abuse, the combined 
effects of the veteran's disabilities 
render him permanently and totally 
disabled.

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for impetigo, claimed as a body 
rash, and the claim of entitlement to a 
permanent and total disability rating for 
pension purposes, to include under the 
provisions of  38 C.F.R. § 3.321(b)(2), in 
light of all pertinent evidence and legal 
authority.  

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



